     Case 2:19-cv-02196-JAM-KJN Document 52 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK FREGIA,                                         No. 2:19-cv-2196 JAM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    P.A. MIRANDA, et al.,
15                         Defendants.
16

17             Plaintiff filed a second motion for extension of time to file objections to the April 13,

18   2021 findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 50) is granted; and

20             2. Plaintiff is granted ten days from the date of this order in which to file objections to the

21   findings and recommendations.

22   Dated: June 9, 2021

23

24

25

26   /cw/freg2196.36.2

27

28
